DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al., US Patent Publication 2010/0060548 in view of Son, US Patent Publication 2013/0215088.
Regarding independent claim 1, Choi et al. teaches an electronic apparatus (apparatus of figure 1) comprising: 
a flexible display (figures 1 and 15 depict a flexible display 151 as given in paragraphs 0062-0063);
sensing unit 140 including bend sensor 141 of figure 1) configured to detect a bending of the electronic apparatus (paragraph 0060 explains that “The bend sensor 141 may convert information indicating the position at which the flexible display 151 is bent or folded into an electric signal. The bend sensor 141 may output different signals for different degrees to the degree to which the flexible display 151 is bent or folded.”); and a processor (controller 180 of figure 1 where paragraphs 0064 and 0071 describe the processing that the controller performs) configured to: 
control the flexible display to display a first screen on an entire area of the flexible display while the flexible display is in a flat state (figure 15(a) depicts the display of a first screen of a website on the entirety of the display area when the flexible display is in a flat state as given in paragraph 0128), 
in response to detecting a bending of the electronic apparatus through the sensor while the first screen is displayed, control the flexible display to display a resized screen of the first screen on a first area of the flexible display and display a second screen which is different from the first screen on a second area of the flexible display (paragraph 0128 explains how “If a bend signal is detected by the bend sensor 141 when a web page 900 is displayed in the entire first display region 151a, as shown in FIG. 15(a), the first display region 151a may be divided into left and right regions, as shown in FIG. 15(b).” where the first screen is scaled down or resized to be displayed on a first area and a second different screen of the reversed web page is displayed on a second area), 
in response to detecting a flat state of the electronic apparatus through the sensor while the first screen and the second screen are displayed on the flexible figure 15(a) depicts the display of a first screen of a website on the entirety of the display area when the flexible display is in a flat state as given in paragraph 0128), 
wherein the first area and the second area are divided according to a bending line corresponding to the bending of the electronic apparatus (figure 15(a) shows a dotted bending line and figure 15(b) shows that the first and second areas are divided according to that line).
Choi et al. is not explicit that the display reverts to that of the flat state in response to detecting an unbending of the electronic apparatus through the sensor while the first screen and the second screen are displayed on the flexible display.
Son et al. teaches that that the display reverts to that of the flat state in response to detecting an unbending of the electronic apparatus through the sensor while the first screen and the second screen are displayed on the flexible display (figures 24 and 29(a) depict how the pre-bending state and reversion to flat state have the same display and the bend states depict different screens of the first and second menus of different screens than the first screen of the basic menu, as shown by the flowchart of figure 28 where the display reverts when bending is released to be below a threshold bend value).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the reversion of the display based on bend state as taught by Son et al. into the system of Choi et al. The rationale to combine would be to provide an electronic device providing a user interfacing function for executing various functions by paragraph 0007 of Son et al.) to allow the user better control over the display in each bend state.
Regarding claim 2, Choi et al. teaches the electronic apparatus as claimed in claim 1, wherein the processor is further configured to control the flexible display to reduce a size of the first screen and present the first screen of the reduced size while maintaining a ratio of the first screen on the first area (figure 22 depicts another embodiment for dividing the screen into areas based on a bend where the first screen is maintained in ratio in a smaller size display area to allow second area 940 of figure 22(b) to display another screen). The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Regarding claim 3, Choi et al. teaches the electronic apparatus as claimed in claim 1, wherein the processor is further configured to control the flexible display to reduce a size of the first screen and present the first screen by adjusting a ratio of the first screen on the first area (paragraph 0128 explains how the first screen is scaled down or resized to be displayed on a first area and since the entire screen is shown to be in the different dimensions of the area given in figure 15(b), the ratios have been adjusted).
Regarding claim 4, Choi et al. teaches the electronic apparatus as claimed in claim 1, wherein the processor is further configured to, in response to the sensor detecting bending of the electronic apparatus while an execution screen of an paragraph 0136 describes the situation of figure 23 when an execution screen of a word processing application is depicted and a bend signal is detected, a UI is presented in a second screen with a recommended word to control the word processing application to replace the word while the execution screen is reduced to fit in the first area). The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Regarding claim 5, Choi et al. teaches the electronic apparatus as claimed in claim 1, wherein the controller is further configured to, in response to the sensor detecting bending of the electronic apparatus while an execution screen of an application is displayed, control the flexible display to reduce a size of the execution screen and present the execution screen of the application on the first area and a user interface (UI) element representing at least one of time information, weather information and battery information on the second area (paragraph 0112 explains how if a bend signal is detected, the display areas are divided and “information regarding the chosen file such as the format of the chosen file and the time of creation of the chosen file may be displayed in the portion of the second display region 151b” where the time of creation is time information and the first display is reduced to fit on the first area and choosing a file is on the execution screen). The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Regarding independent claim 6, Choi et al. teaches a method for operating an electronic apparatus (apparatus of figure 1) which comprises a display (figures 1 and 15 depict a flexible display 151 as given in paragraphs 0062-0063), the method comprising: 
displaying a first screen on an entire area of a flexible display while the flexible display is in a flat state (figure 15(a) depicts the display of a first screen of a website on the entirety of the display area when the flexible display is in a flat state as given in paragraph 0128), 
detecting a bending of the electronic apparatus with a sensor (paragraph 0060 explains that “The bend sensor 141 may convert information indicating the position at which the flexible display 151 is bent or folded into an electric signal. The bend sensor 141 may output different signals for different degrees to the degree to which the flexible display 151 is bent or folded.”); 
in response to detecting a bending of the electronic apparatus while the first screen is displayed on the flexible display, controlling the display with a processor to display a resized screen of the first screen on a first area of the display and display a second screen which is different from the first screen on a second area of the flexible display (paragraph 0128 explains how “If a bend signal is detected by the bend sensor 141 when a web page 900 is displayed in the entire first display region 151a, as shown in FIG. 15(a), the first display region 151a may be divided into left and right regions, as shown in FIG. 15(b).” where the first screen is scaled down or resized to be displayed on a first area and a second different screen of the reversed web page is displayed on a second area), and 
in response to detecting a flat state of the electronic apparatus while the first screen and the second screen are displayed on the flexible display, controlling the flexible display to display the first screen on the entire area of the flexible display  (figure 15(a) depicts the display of a first screen of a website on the entirety of the display area when the flexible display is in a flat state as given in paragraph 0128), 
figure 15(a) shows a dotted bending line and figure 15(b) shows that the first and second areas are divided according to that line).
Choi et al. is not explicit that the display reverts to that of the flat state in response to detecting an unbending of the electronic apparatus through the sensor while the first screen and the second screen are displayed on the flexible display.
Son et al. teaches that that the display reverts to that of the flat state in response to detecting an unbending of the electronic apparatus through the sensor while the first screen and the second screen are displayed on the flexible display (figures 24 and 29(a) depict how the pre-bending state and reversion to flat state have the same display and the bend states depict different screens of the first and second menus of different screens than the first screen of the basic menu, as shown by the flowchart of figure 28 where the display reverts when bending is released to be below a threshold bend value).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the reversion of the display based on bend state as taught by Son et al. into the system of Choi et al. The rationale to combine would be to provide an electronic device providing a user interfacing function for executing various functions by using bending information of a flexible display including a bending degree, a bending position, a bending maintaining duration, and the like (paragraph 0007 of Son et al.) to allow the user better control over the display in each bend state.
Regarding claim 7, Choi et al. teaches the method as claimed in claim 6, wherein the controlling of the flexible display comprises reducing a size of the first screen and presenting the first screen of the reduced size while maintaining a ratio of the first screen on the first area (figure 22 depicts another embodiment for dividing the screen into areas based on a bend where the first screen is maintained in ratio in a smaller size display area to allow second area 940 of figure 22(b) to display another screen). The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Regarding claim 8, Choi et al. teaches the method as claimed in claim 6, wherein the controlling of the flexible display comprises reducing a size of the first screen and present the first screen by adjusting a ratio of the first screen on the first area (paragraph 0128 explains how the first screen is scaled down or resized to be displayed on a first area and since the entire screen is shown to be in the different dimensions of the area given in figure 15(b), the ratios have been adjusted).
Regarding claim 9, Choi et al. teaches the method as claimed in claim 6, wherein the controlling of the flexible display comprises, in response to the sensor detecting bending of the electronic apparatus while an execution screen of an application is displayed, controlling the flexible display to reduce a size of the execution screen and present the execution screen of the application on the first area and present a user interface (UI) element to control the application on the second area (paragraph 0136 describes the situation of figure 23 when an execution screen of a word processing application is depicted and a bend signal is detected, a UI is presented in a second screen with a recommended word to control the word processing application to replace the word while the execution screen is reduced to fit in the first area). The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Regarding claim 10, Choi et al. teaches the method as claimed in claim 6, wherein the controlling of the flexible display comprises, in response to the sensor detecting bending of the electronic apparatus while an execution screen of an application is displayed, controlling the display to reduce a size of the execution screen and present the execution screen of the application on the first area and a user interface (UI) element representing at least one of time information, weather information and battery information on the second area  (paragraph 0112 explains how if a bend signal is detected, the display areas are divided and “information regarding the chosen file such as the format of the chosen file and the time of creation of the chosen file may be displayed in the portion of the second display region 151b” where the time of creation is time information and the first display is reduced to fit on the first area and choosing a file is on the execution screen). The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. teaches similar material as described below:
Regarding independent claim 1, Lee et al. teaches an electronic apparatus (apparatus of figure 1 as given in paragraph 0046) comprising: 
a flexible display (figures 1 and 37 depict a flexible display as given in paragraphs 0046 and 0279);
a sensor (sensor 120 of figure 1) configured to detect a bending of the electronic apparatus (paragraph 0063 explains that “The sensor 120 may sense the bending of the display 110. The `bending` as used herein refers to the bent state of the display 110. To this end, the sensor 120 may include bend sensor(s) arranged on either front or rear surface of the display 110, or on both surfaces.”); and a processor (controller 130 of figure 1) configured to: 
control the flexible display to display a first screen on an entire area of the flexible display while the flexible display is in a flat state (figure 37 depicts the display of a first screen of a bird on the entirety of the display area when the flexible display is in a flat state), 
in response to detecting a bending of the electronic apparatus through the sensor while the first screen is displayed, control the flexible display to display a resized screen of the first screen on a first area of the flexible display and display a second screen which is different from the first screen on a second area of the flexible display (the bottom right image of figure 37 depicts a bent display where the first screen of the bird is displayed on a first area 110-1 and a different second screen of a weather-related widget 1151 and a time-related widget 1152 are displayed on a second area 110-2, as explained in paragraph 0295. Paragraph 0295 also goes on to explain that “the screen may be displayed to suit the size and direction of arranging the respective sub-areas”), 
paragraphs 0301-0302 describe how the display is divided into areas according to the bending of the device as shown in figure 37).
Lee et al. does not teach in response to detecting an unbending of the electronic apparatus through the sensor while the first screen and the second screen are displayed on the flexible display, control the flexible display to display the first screen on the entire area of the flexible display.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627